FRANK D. UPCHURCH, Jr., Judge,
dissenting:
I respectfully dissent. There is no question that petitioner was advised of his right to appeal within thirty days. Initially he may have elected not to appeal and changed his mind after the time had expired. If that were the case, then his right to appeal has been lost. On the other hand, he may have diligently exerted his rights. We may engage in endless speculation as to why the Public Defender’s Office did not file the notice as required. It took forty-four days for the Office of the Public Defender of the Seventh Judicial Circuit to receive a designation to represent petitioner after the notice of appeal was filed by the Public Defender of the Eighteenth Judicial Circuit. The petition does not address the reasons for the late filing, and without question it could and should have been more specific. I suspect the reason it was not more specific was that one Public Defender’s office was reluctant to point a finger of blame at another Public Defender’s office. I can also appreciate the reluctance of petitioner’s attorney to state specifically his omission, if such be the case. However, the petition does state that there are “reasonable” grounds to believe the late filing was due to state action. In my opinion, this allegation alone requires further inquiry and a hearing should be held. To require the petitioner “to clearly and timely apprise the trial judge of his indigency and desire to appeal,” in my own experience, grossly overestimates the comprehension, intelligence and abilities of many criminal defendants. We should treat the allegation that the failure to file was caused by state action as raising a presumption that the defendant had made known to counsel within the time period his desire to appeal, rather than summarily denying the petition for insufficiency. The merits of the petition should be judged only after all facts necessary to a just determination are available. Therefore, as suggested by petitioner, I would appoint a commissioner to determine if the late filing was indeed state action.